SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) July 28, 2010 COMMUNITY FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Virginia 0-18265 54-1532044 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 38 North Central Avenue, Staunton, Virginia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (540) 886-0796 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On July 28, 2010, Community Financial Corporation, a holding company whose sole subsidiary is Community Bank, issued a press release announcing its earnings for thefirst quarterendedJune 30, 2010.The press release is attached to this report as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d)Exhibits Press Release dated July 28, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. COMMUNITY FINANCIAL CORPORATION Date: July 29, 2010 By: /s/ R. Jerry Giles R. Jerry Giles Senior Vice President and Chief Financial Officer (Duly Authorized Officer) 3 EXHIBIT INDEX Exhibit No. Description Press Release dated July 28, 2010
